—Order unanimously affirmed with costs. Memorandum: Defendants contend that they are entitled to discover the identity of the treating physician of plaintiff Frances L. Galdón even though that physician will also serve as her expert witness in her medical malpractice trial against defendants. We disagree. Supreme Court properly permitted plaintiffs to serve redacted copies of medical records and reports omitting the name and address of that physician and the name of the hospital. The redaction was “an appropriate accommodation of the competing purposes of broad disclosure under CPLR 3121 (b) and protection of the expert’s identity under CPLR 3101 (d) (1) (i)” (Wagner v Kingston Hosp., 182 AD2d 616, 617; see, Ryan v Michelsen, 241 AD2d 434, 436; see also, Napierski v Finn, 229 AD2d 869, 870-871). (Appeal from Order of Supreme Court, Erie County, Cos-grove, J. — Discovery.) Present — Pine, J. P., Hayes, Pigott, Jr., Scudder and Balio, JJ.